DETAILED ACTION
This is in response to the applicant’s communication filed on 23 December 2021 wherein:
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20, 21, and 23-25 are currently pending; and 
Claim 22 is withdrawn; and
Claims 2, 5, 9, 12, 16, and 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20, 21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
1. A computer-implemented method for facilitating data transmission based on location, the computer-implemented method comprising: 
receiving, via a network, an electronic indication including a property identification, wherein the electronic indication is generated based on processing a location of a client device proximate to a Bluetooth beacon, wherein a Uniform Resource Locator (URL) is pre-loaded on the Bluetooth beacon;
determining, by a processor, whether the location proximity between the client device and the Bluetooth beacon satisfies a proximity threshold;
in response to the location proximity satisfying the proximity threshold, identifying, based on the property identification, a network database; 
retrieving, from the network database, a property information dataset based on the property identification; 
generating, by the processor, an electronic user interface trigger based on the property information dataset; and
transmitting the electronic user interface trigger to the client device, wherein upon detecting, by the client device, a triggering of the electronic user interface trigger causes to launch the URL.

Step 1: The claim recites a method and therefore, falls into a statutory category.  Similar independent claims 8 and 15 recite an apparatus and a computer program product, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of determining whether the location proximity threshold is satisfied, identifying a database, and generating a trigger are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the method uses a network, a client device, a beacon, a processor, an electronic user interface trigger (essentially, an electronic message/notification, as stated in the Specification at [0004]) which, when triggered, launches a URL (essentially, the user may click on a URL), and an electronic user interface, nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of determining whether the location proximity threshold is satisfied, identifying a database, and generating a trigger are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors).  As is stated in the Specification at [0020]-[0021], the invention is used to notify consumers of a nearby property for sale and allow them to easily obtain details regarding the sale property using their devices.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a network, a client device, a beacon, a processor, an electronic user interface trigger (essentially, an electronic message/notification, as stated in the Specification at [0004]), and an electronic user interface (Examiner further notes that the user interface is not positively claimed, and therefore, receives little patentable weight).  The additional elements are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receiving . . . an electronic indication,” “retrieving, from a network database . . .,” “transmitting . . . “ and “detecting a triggering” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, identifying, and generating steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving,” “retrieving,” “transmitting,” and “detecting” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as Symantec and 2106.05(g), identifying “mere data gathering” as an activity that the court has found to be insignificant extra solution activity).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20, 21, and 23-25 merely add further details of the abstract steps/elements recited in claims 1, 8, and 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20, 21, and 23-25 are also non-statutory subject matter.

Dependent claims 3, 10, and 17 further limit the abstract idea by further including the elements of the receiving input and generating a user interface, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 3, 10, and 17 are also non-statutory subject matter.

Dependent claims 4, 11, and 18 further limit the abstract idea by further including the elements of a beacon, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 4, 11, and 18 are also non-statutory subject matter.

Dependent claims 6, 13, and 20 further limit the abstract idea by further including the elements of the threshold being determined based on at least one of a user input and a global parameter, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 6, 13, and 20 are also non-statutory subject matter.

Dependent claims 7, 14, and 21 further limit the abstract idea by further including the elements of the receiving an update query, generating an updated trigger, and transmitting the updated trigger, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 7, 14, and 21 are also non-statutory subject matter.

Dependent claims 23-25 further limit the abstract idea by further including the elements of the user interface trigger comprising a map of an area of the beacon, the map comprising one or more properties within the current location, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claims 23-25 are also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite the limitation "transmitting the electronic user interface trigger to the client device, wherein upon detecting, by the client device, a triggering of the electronic user interface trigger causes the user device to launch the URL."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the user device” is a new device or if this is a typo.  The other limitations in the claim refer to “the client device” and in fact, the URL is transmitted to the client device before it is launched.   Therefore, Examiner thinks that the amendment is a typo and is meant to be “the client device” not “the user device.”  As such, the Examiner will examine the claims with this in mind.

Claims 1, 8, and 15 recite the limitation “wherein the property information dataset comprises at least the URL that identifies the online location of the property information.”  There is insufficient antecedent basis for this limitation in the claim.

The claims not specifically enumerated are rejected as dependent on claim 1, 8, or 15.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (US 20160292740), in view of Sekhar (US 20090131079), in view of Dickson et al. (US 20130131977), and further in view of Rankin, Jr. et al. (US 20110289009).

Referring to claim 1:
Akhavan-Saraf discloses a computer-implemented method for facilitating data transmission based on location, the computer-implemented method comprising {Akhavan-Saraf [0044][0088] ..backend server...[0044]}: 

receiving, via a network, an electronic indication including a property identification, wherein the electronic indication is generated based on processing a location of a client device proximate to a Bluetooth beacon {Akhavan-Saraf [0026]-[0028] Once real estate app 18 receives the UUID from chirp beacon 20, real estate app 18 sends the UUID over Internet 30 to a UUID database 22. UUID database 22 searches for a matching UUID and provides property data for property 16 with chirp beacon 20 with the matching UUID[0028] and wherein sending the UUID over the internet to UUID database 22 is due to the mobile device 10 being within range of the beacon, which recognition that the mobile device 10 is in range of the beacon 20 is interpreted as processing  a location of the client device and where UUID database 22 receives the indication in the form of the UUID which is matched to the property}; 

retrieving, from the network database, a property information dataset based on the property identification . . . {Akhavan-Saraf [0028] UUID database 22 searches for a matching UUID and provides property data for property 16 with chirp beacon 20 with the matching UUID[0028]}.

Akhavan-Saraf discloses a system for a chirping beacon that is used by a real estate app to provide notifications to buyers (abstract).  Akhavan-Saraf does not teach determining, by a processor, whether the location proximity between the client device and the Bluetooth beacon satisfies a proximity threshold; generating, by a processor, an electronic user interface trigger based on the property information dataset; and transmitting the electronic user interface trigger to the client device, wherein upon detecting, by the client device, a triggering of the electronic user interface trigger causes to launch the URL.

However, Sekhar teaches a similar system for delivering information to a mobile device via a beacon (abstract).  Sekhar teaches determining, by a processor, whether the location proximity between the client device and the Bluetooth beacon satisfies a proximity threshold (Sekhar [0031] Private messages are transmitted from a subject beacon 102, 104 to an intended recipient when the intended recipient enters into the operating range of the beacon 102, 104 and the intended recipient device is detected [0031] where the operating range of the beacon is the proximity threshold); generating, by a processor, an electronic user interface trigger based on the property information dataset (Sekhar [0014][0022]-[0024][0026] where the beacons 102, 104 generate messages which include URLs and where the message is interpreted as an electronic user interface trigger and further, the message is based on the location where the beacon is installed as indicated in [0023] and [0026]); and transmitting the electronic user interface trigger to the client device, wherein upon detecting, by the client device, a triggering of the electronic user interface trigger causes to launch the URL (Sekhar [0022][0024][0027] ... the message can include a URL to access the internet via the user's mobile device 106, 108, 110 [0024]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Akhavan-Saraf to incorporate a URL, determining whether a proximity threshold is satisfied, generating a trigger, and transmitting the trigger as taught by Sekhar because this would provide a manner for interacting with people that pass the location (Sekhar at [0023]), thus aiding the user by providing desired information.

Akhavan-Saraf, as modified by Sekhar, discloses a system for a chirping beacon that is used by a real estate app to provide notifications to buyers (abstract).  Akhavan-Saraf, as modified by Sekhar, does not 

However, Dickson teaches a similar system for mapping, locating, and viewing real properties for sale (abstract).  Dickson teaches in response to the location proximity satisfying the proximity threshold, identifying, based on the property identification, a network database (Dickson [0057][0061][0068] ...accessing external databases that relate to the inputted identifiers...[0057] and where selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)); see MPEP 2144.04).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Akhavan-Saraf and Sekhar to incorporate identifying a network database based on a property identification as taught by Dickson because this would provide a manner for accessing the exact geographical location for the identified property (Dickson at [0068]), thus aiding the user by providing desired information.

Akhavan-Saraf, as modified by Sekhar and Dickson, discloses a system for a chirping beacon that is used by a real estate app to provide notifications to buyers (abstract).  Akhavan-Saraf, as modified by Sekhar and Dickson , does not disclose . . . wherein the property information dataset comprises at least the URL that identifies the online location of the property information.

However, Rankin teaches a related system for tracking activities related to property transactions (abstract).  Rankin teaches . . . wherein the property information dataset comprises at least the URL that identifies the online location of the property information {Rankin [0058] the property marketing tool may further be configured to generate links to generated marketing materials. For example, the property marketing tool may generate a URL or other link to a generated webpage. In another implementation, the property marketing tool may generate a barcode, QR code, matrix code, and/or the like one dimensional or two dimensional barcode, the scanning of which may cause the automatic linking of a scanning device (e.g., a cellular phone) to a webpage displaying property information [0058]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Akhavan-Saraf, Sekhar, and Dickson to incorporate a URL as taught by Rankin because this would provide a manner for providing the ability to link a scanning device (such as a cell phone) to a webpage displaying property information (Rankin at [0058]), thus aiding the user by providing desired information.


Referring to claim 3:
Akhavan-Saraf, as modified by Sekhar, discloses receiving a user input in response to the electronic notification, wherein the user input indicates an acceptance; and generating the electronic user interface {Sekhar [0022][0024]-[0027] ... the message can include a URL to access the internet via the user's mobile device 106, 108, 110 [0024] and The user of the mobile device 106, 108, 110 can browse through the received messages, and make a selection. This selection or indication is then transmitted back to the beacon 102, 104...[0026]}.

Referring to claim 4:
Akhavan-Saraf discloses wherein the electronic indication is generated based on a location proximity indication received from the Bluetooth beacon, wherein the location proximity indication indicates a location proximity between the client device and the Bluetooth beacon {Akhavan-Saraf [0036][0040]-[0042] In FIG. 3A, chirp beacon 20 has Bluetooth Low-Energy (BLE) module 200...[0036] and ...when mobile device 10 is within range of chirp beacon 20 on for sale sign 14, UUID-1 is received from chirp beacon 20[0041]}.

Referring to claim 7:
Akhavan-Saraf discloses receiving, via the network, a property information update query, wherein the property information update query includes an updated property information dataset {Akhavan-Saraf [0031][0033][0040][0041] where the buyer may come into proximity with various beacons which would provide different, or updated, property information}. 

Akhavan-Saraf, as modified by Sekhar, discloses generating, based on the updated property information dataset, an updated electronic user interface trigger; and transmitting the updated electronic user interface trigger {Sekhar [0022][0024]-[0027] ... the message can include a URL to access the internet via the user's mobile device 106, 108, 110 [0024] and The user of the mobile device 106, 108, 110 can browse through the received messages, and make a selection. This selection or indication is then transmitted back to the beacon 102, 104, which may, in response, transmit more detailed messages regarding the selection or indication[0026]}.

Referring to claims 8 & 15:
Claims 8 & 15 are directed to the apparatus and computer program product claims associated with the method of claim 1 and are rejected on a similar basis.

Referring to claims 10 & 17:
Claims 9 & 16 are rejected on the same basis as claim 3.

Referring to claims 11 & 18:
Claims 11 & 18 are rejected on the same basis as claim 4.

Referring to claims 14 & 21:
Claims 14 & 21 are rejected on the same basis as claim 7.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (US 20160292740), in view of Sekhar (US 20090131079), in view of Dickson et al. (US 20130131977), in view of Rankin, Jr. et al. (US 20110289009), and further in view of Jenkins et al. (US 20020177435).

Referring to claim 6:
Akhavan-Saraf, as modified by Sekhar, Dickson, and Rankin, discloses a system for a chirping beacon that is used by a real estate app to provide notifications to buyers (abstract).  Akhavan-Saraf, as modified by Sekhar, Dickson, and Rankin, does not disclose wherein the proximity threshold is determined based on at least one of a user input and a global parameter.

However, Jenkins teaches a similar system for providing messages at specific way points using beacons (abstract and [0066]).  Jenkins teaches wherein the proximity threshold is determined based on at least one of a user input and a global parameter {Jenkins [0037][0076] The Device itself can be used as a sort of pager to alert others of their presence within a physical location threshold within the entire area of the CMRS provider network. For instance, if a user 1 has user 2 listed in his affinity group, and user 2 comes into a geographical area within a pre-specified radius of the location of user...[0037] where the pre-specified radius is the global parameter}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Akhavan-Saraf, Sekhar, Dickson, and Rankin to incorporate wherein the threshold is determined as taught by Jenkins because this would provide a manner for providing a notification when users are in a desired proximity (Jenkins at [0076]), thus aiding the client by providing desired information.

Referring to claims 13 & 20:
Claims 13 & 20 are rejected on the same basis as claim 6.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Saraf et al. (US 20160292740), in view of Sekhar (US 20090131079), in view of Dickson et al. (US 20130131977), in view of Rankin, Jr. et al. (US 20110289009), and further in view of Goswami (US 9361630).

Referring to claims 23-25:


However, Goswami teaches a similar system for providing location based services using beacons (abstract).  Goswami teaches wherein the user interface trigger comprises a map of an area of the Bluetooth beacon, the map comprising one or more properties within the current location of the client device (Goswami 20: 64 - 21:19 When the user enters the beacon coverage zone, the user is provided with the user's current location on a map of the interior of the office building, based on pre-populated/cached map data or map data downloaded from the service management server 304 [20:64-21:19]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Akhavan-Saraf, Sekhar, Dickson, and Rankin to incorporate a map of an area of a beacon as taught by Goswami because this would provide a manner for providing a user with their current location and a way to find nearby points of interest (Goswami at 20:64-21:19), thus aiding the user by providing desired map information.

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive. 

I. Status of the Claims


II. Support for Claim Amendments
Examiner thanks Applicant for providing support for the amendments.

III. Claim Objections 
Considering the amendments, the claim objections are withdrawn.  

IV. Rejections under 35 USC 103
A. The cited references disclose “determining, by a processor, whether the location proximity between the client device and the Bluetooth beacon satisfies a proximity threshold” 

Applicant argues that the proximity threshold is defined as a distance between the client device and the Bluetooth beacon, gives the example regarding a threshold distance of 5 meters, and argues that the prior art’s operating range is not equivalent to the proximity threshold.  Examiner respectfully disagrees.  An operating range is a distance between the beacon and the client device.  By transmitting messages when the device comes into range, the prior art is determining that the proximity threshold (the range) is satisfied (See Sekhar Private messages are transmitted from a subject beacon 102, 104 to an intended recipient when the intended recipient enters into the operating range of the beacon 102, 104 and the intended recipient device is detected [0031]). 

B. The cited references disclose “in response to the location proximity satisfying the proximity threshold, identifying, based on the property identification, a network database”

Applicant seems to be arguing that, because Applicant’s property identification is “automatically received as an electronic indication based on processing a location of a client device proximate to a Bluetooth beacon” as taught in Applicant’s Specification at [0041], the prior art’s use of an identifier that is input by the user, cannot teach the limitation at issue.  Examiner respectfully disagrees.  Applicant appears to be reading limitations from the Specification into the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

C. The cited references disclose “wherein the property information dataset comprises at least the URL that identifies the online location of the property information”

Examiner has provided new art which teaches this limitation (see above).

V. Rejections under 35 USC 101
A. The claims recite a Judicial Exception

The Applicant argues that the claims do not recite a mental process, stating the Office Action fails to show how the human mind would “determine, by a processor, whether the location proximity between the client device and the Bluetooth beacon satisfies a proximity threshold.”   Examiner points out that the inquiry is not merely whether the limitation can be performed in the mind, but whether the limitation can be performed in the mind but for the recitation of generic computer components.  As Examiner has identified the processor, the client device, and the Bluetooth beacon as generic computer components (see above), the question is whether a human could, mentally, or with the help of pen and paper, determine whether the location proximity (a first distance) satisfies a threshold (a second distance).  The human mind is certainly capable of comparing two numbers to determine whether a threshold is satisfied.

The Applicant then argues that the claims cannot fairly be grouped as a mathematical concept.  Examiner does not contest this statement.  However, Examiner does note that the claims are grouped as certain methods of organizing human activity (see above).

B.  The claims are not integrated into a practical application

The Applicant recites the entirety of claim 1 and then argues that the limitations provide an improvement in the functioning of a computer, effect a transformation, meaningfully limit the claims, and thereby the claims are integrated into a practical application.  This is mere attorney allegation without any evidence and therefore, is not persuasive.

C.  The pending claims, as a whole, do not amount to significantly more than the abstract idea

The Applicant argues that the method results in significantly more than the abstract idea and provides the advantage of reducing costs associated with notifying consumers of property details and allowing for flexibility for the client device.  However, neither of these alleged advantages provides significantly more than the abstract idea.  Reducing costs is a business problem, and as such, is an abstract idea itself.  The alleged advantage of flexibility for the client device (i.e., opening an associated application, or if the device does not have the associated application, loading a web browser), was not cited in the Specification as a particular technological problem which is overcome by the instant invention’s particular technical solution.  Further, flexibility is not a technical problem.

The final full paragraph on page 16 provides arguments related to “effectuating payments for time-sensitive requests” and seems to be a copy and paste error as it is not pertinent to the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE S GILKEY/Primary Examiner, Art Unit 3689